Exhibit 10.6
 
 
 
INTELLICELL BIOSCIENCES, INC.
30 East 76th Street, 6th Floor
New York, New York 10021


July 21, 2011


VIA E-MAIL
Consorteum Holdings, Inc.
101 Church Street, Suite 14
Los Gatos, California 95030
Attn: Joseph Cellura, CEO


 
Re:
Asset Purchase Agreement between Intellicell Biosciences, Inc. (f/k/a
Media Exchange Group, Inc.) (the “Company”) and Consorteum Holdings, Inc.
(“Consorteum”)_____________________________________________________



Dear Mr. Cellura:


Reference is made to that certain asset purchase agreement, dated June 6, 2011,
by and between the Company and Consorteum, as amended on June 6, 2011 (the asset
purchase agreement, as amended is hereinafter referred to as the “(the “Purchase
Agreement”), pursuant to which at closing, the Company agreed to sell, transfer
and assign to Consorteum, and Consorteum agreed to purchase from the Company,
all of the Company rights, title and interests to, and agreements relating to,
its digital trading card business and platform as well as all other intangible
assets of the business in exchange for Consorteum assuming an aggregate
principal amount of $1,864,152 of indebtedness of the Company (the “Assumed
Indebtedness”) in accordance with the terms of that certain assignment and
assumption agreement executed on June 6, 2011.


On June 30, 2011, the parties agreed to waive all remaining conditions to
closing and to complete the closing of the transactions contemplated by the
Purchase Agreement on such date.  At such time, the parties agreed that
Consorteum would assume an aggregate of $1,642,052 of indebtedness from the
Company in accordance with the terms of the Purchase Agreement.


Subsequent to the closing of the Purchase Agreement and based upon a review of
the books and records of the Company, including but not limited to, the
historical financial statements of the Company and the executed agreements, it
has come to the attention of the Company that the exact amount of the
indebtedness assumed by Consorteum on June 30, 2011 was incorrectly stated to be
$1,642,052, when it should have been an aggregate of $1,477,052 of principal
indebtedness of the Company plus accrued interest of $275,464, for an aggregate
amount of $1,752,716.


Please acknowledge your agreement to the foregoing by executing this letter
agreement below.








 
1

--------------------------------------------------------------------------------

 





  Very Truly Yours,           INTELLICELL BIOSCIENCES, INC.     (f/k/a MEDIA
EXCHANGE GROUP, INC.)          
Date
By:
/s/ Steven Victor, MD       Name: Steven Victor, MD       Title: Chief Executive
Officer          

 
 
AGREED AND ACKNOWLEDGED:
 

CONSORTEUM HOLDINGS, INC.                    
By:
/s/ Joseph Cellura  
 
Name: Joseph Cellura  
 
Title: Chief Executive Officer  

 
 
 
2